UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6368


WILLIAM R. ABBOTT,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cv-00473-RGD-LRL)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


William R. Abbott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    R.      Abbott,    a    federal    prisoner,    appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)    petition.       We     have    reviewed     the   record    and     find   no

reversible error.         Accordingly, we grant leave to proceed in

forma    pauperis   and     we   affirm       for   the   reasons    stated    by    the

district court.       Abbott v. United States, No. 2:13-cv-00473-RGD-

LRL (E.D. Va. Jan. 10, 2014).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                           2